Mollison, Judge:
The above-enumerated appeal for reappraisement involves footwear in chief value of rubber, imported from Japan on or about September 11,1959.
Counsel for the parties have submitted the appeal for decision upon stipulation, upon the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise involved and that such value, in each instance, is the invoice unit price, plus, prorated, the items identified on the invoice as inland freight and insurance, storage and hauling, lighterage and loading, and “other shipping charges.”
Judgment will issue accordingly.